DETAILED ACTION
This office action is in response to an amendment filed 8/17/2022 wherein claims 1, 2, 8-11, and 20-22 are pending and being examined. The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
	Applicant argues that the combination of Knighton and Zhang fails to render claim 1 obvious. Applicant is arguing the amended limitation as well as prior art Zhang and specifically: "Accordingly, the motion optimization taught by Zhang is done in a post-processing procedure. This is in contrast with the invention as defined in claim 1, which specifies the following feature: “determining whether there is a relative motion between the scanner and the object during a time period after the focus plane images for one of the sub-scans is acquired and before the focus plane images for a subsequent one of the sub-scans is acquired”. In other words, the claimed motion compensation happens during scanning and not in a post-processing procedure. In a preferred embodiment, a motion compensation algorithm is applied between successive sub-scans (each sub-scan being composed of a set of focus plane images). Then, the combined 3D surface is generated based on the motion-compensated sub-scans. In contrast, Zhang acquires all the necessary sub-scans (310, 332, 334, 336), then generates the 3D model (338), and then performs the global motion optimization (357) on that generated model after the scanning is done. This is further evident from figure 3 of Zhang, which shows that the global motion optimization (GMO 357) is performed after an initial 3D model is generated (338)." The examiner respectfully disagrees.
	The purpose of Zhang is to reduce errors when generating one or more three-dimensional models by stitching/registering individually captured measurements while considering any motion between camera poses during the individual measurements. Zhang discloses multiple measurements from multiple poses (and thus a first "sub-scan" subsequent "sub-scans") and using transformation algorithms based on determined motion between the poses to properly stitch consecutive measurements. Additionally, a feedback process is performed in order to reduce errors in new/addition scans. For example, note ¶0045:
[0045] The high-accuracy processing controller 324 may provide images or frames to the high-accuracy processing pipeline 350. Separate image sets may have two-dimensional image registration performed by a two-dimensional image registration module 352. Based on the results of the two-dimensional image registration a three-dimensional point cloud or other three-dimensional representation may be generated by a three-dimensional point cloud generation module 354. The three-dimensional point clouds from individual image sets may be connected using a three-dimensional stitching module 356. Global motion optimization, also referred to herein as global path optimization or global camera path optimization, may be performed by a global motion optimization module 357 in order to reduce errors in the resulting three-dimensional model 358. In general, the path of the camera as it obtains the image frames may be calculated as a part of the three-dimensional reconstruction process. In a post-processing refinement procedure, the calculation of camera path may be optimized—that is, the accumulation of errors along the length of the camera path may be minimized by supplemental frame-to-frame motion estimation with some or all of the global path information. Based on global information such as individual frames of data in the image store 322, the high-speed three-dimensional model 340, and intermediate results in the high-accuracy processing pipeline 350, the high-accuracy model 370 may be processed to reduce errors in the camera path and resulting artifacts in the reconstructed model. As a further refinement, a mesh may be projected onto the high-speed model by a mesh projection module 360. The resulting images may be warped or deformed by a warping module 362. Warped images may be used to ease alignment and stitching between images, such as by reducing the initial error in a motion estimate. The warped images may be provided to the two-dimensional image registration module 352. The feedback of the high-accuracy three-dimensional model 370 into the pipeline may be repeated until some metric is obtained, such as a stitching accuracy or a minimum error threshold.
	From this disclosure (which was cited by the examiner on page 6 of the non-final office action), Zhang discloses that the three-dimensional model is fed back into the processing pipeline and used to reduce errors in registered images and thus the error reduction will be performed on subsequent "sub-scans". Furthermore, Zhang explicitly states that a weighting matrix is used to decouple error (and thus compensate for error/motion) for multiple three-dimensional reconstructions in ¶0011: "The weighting matrix may be selected to locally decouple the error function around a centroid of common surface data for two or more three-dimensional reconstructions. An error function may be minimized to evaluate a calibration state based on the resulting error function minimization." Thus it is clear that Zhang discloses compensating for error by applying an error function to multiple measurements and using a three-dimensional model to reduce motion errors in subsequently captured images. 
	Even if Zhang did not perform the feedback noted above, one of ordinary skill would appreciate that reducing motion errors in a final three-dimensional model is performing a motion compensation algorithm "to the sub-scans", as the three-dimensional model of Zhang is formed by the individual measurements (and thus the "sub-scans"). That is, by altering the model based on determined motion, one of ordinary skill in the art would readily appreciate that the individual measurement data is altered as well, as the model is formed by combining the individual measurement data. The claim states "applying a motion compensation algorithm to the sub-scans" and by applying a process/algorithm to compensate for errors in a generated three-dimensional model, one of ordinary skill in the art would readily appreciate that Zhang discloses the error compensation is applied "to the sub-scans". 
	Although Applicant argues that the claimed motion compensations happens during scanning and not in a post-processing procedure, this feature is not claimed. Under broadest reasonable interpretation, the limitation of "determining whether there is a relative motion between the scanner and the object during a time period after the focus plane images for one of the sub-scans is acquired and before the focus plane images for a subsequent one of the sub-scans is acquired" can be interpreted as determining motion occurring within a time period between a first sub-scan and a second sub-scan. As noted above and in the office action, this is what Zhang discloses, as the rotation and translation is determined for a "path of the camera between... poses". Again, as the determined rotation and translation is used to apply an error reduction process when stitching a first measurement to a second measurement and/or adding new three-dimensional measurements to an existing three-dimensional model, one of ordinary skill in the art would readily appreciate that a motion compensation is applied "to the sub-scans" based on the determined motion.
	For these reasons, the arguments are not persuasive and the claims are rejected as noted below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-11, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knighton et al. (US 2005/0237581) (hereinafter Knighton) in view of Zhang et al. (US 2011/0007138) (hereinafter Zhang).

In regard to claim 1, Knighton discloses a method for compensating for motion blur [¶0026; compensating for movement of the scanning device during the capture of an image. ¶0047; minimize or eliminate the effects of motion on the capture device whenever images are captured at different depths] when performing a 3D scanning of at least a part of an object by means of a 3D scanner [¶0024; scanning device may be used to generate three dimensional representation of any type of object], where the motion blur occurs because the scanner and the object are moved relative to each other while the scanning is performed [¶0026; ¶0025; Movement and positioning may be affected by the user without mechanical assistance... compensating for movement of the scanning device during the capture of an image. ¶0047; minimize or eliminate the effects of motion on the capture device whenever images are captured at different depths], and where the motion blur compensation comprises: 
	- acquiring a plurality of sub-scans [¶0047; Plural images taken at different focal settings of a same portion of the target may be used to derive a full focus composite image and/or depth measurements for that portion of the target as described below. ¶0052;  composite depth map may be meshed to create a three dimensional model of a surface of the target. This model may ultimately be combined with other three dimensional representations to form a larger representation of the target], wherein each of the sub-scans is compiled from a plurality of focus plane images [¶0047; capturing a set of images of the object to be mapped (block 401)... Plural images taken at different focal settings of a same portion of the target may be used to derive a full focus composite image and/or depth measurements for that portion of the target as described below. ¶0051-¶0053; By selecting the optimally focused pixels to assemble into a composite image, the composite image generated has substantially optimum focus... a depth map may be produced from the spatial data associated with the pixels of the composite image... the two dimensional composite image can be mapped onto the three dimensional representation as a texture map]; 
	- determining whether there is a relative motion between the scanner and the object during a time period after the focus plane images for one of the sub-scans is acquired and before the focus plane images for a subsequent one of the sub-scans is acquired [¶0044; Position tracking or detection sensor 321 may be a single device or combination of devices. The devices may include a gyroscope, global position device, altimeter or similar device that detects the orientation and position of the device in three dimensional space. ¶0082; position tracking process may be a continually repeating program or procedure to maintain current position information at all times]; 
	- generating a combined 3D surface from the series of sub-scans [¶0054; process may be repeated to generate multiple three dimensional representation and texture maps. These representations and texture maps may overlap one another... newly generated representations and texture maps may be continuously pieced together with prior representations. ¶0075; Depth maps and texture maps with adjoining or overlapping surface areas may be combined in a three dimensional representation or a portion of a three dimensional representation. ¶0081; depth map may be correlated to a three dimensional representation based on a known position, relative position or similar positional information (block 1003)... positional data may be correlated with the depth map based on position tracking devices in the scanner or in communication with the scanner or the computing device compiling the three dimensional model. ¶0052;  composite depth map may be meshed to create a three dimensional model of a surface of the target. This model may ultimately be combined with other three dimensional representations to form a larger representation of the target].
	Knighton does not explicitly disclose - when a relative motion is determined, applying a motion compensation algorithm to the sub-scans based on the determined motion. However Zhang discloses, 
Zhang discloses,
	a method for compensating for motion blur [¶0003; errors can result in a variety of reconstruction artifacts in a resulting three-dimensional model such as double surfaces where the camera path scans the same region twice with an error in camera position between the two scans. ¶0006, ¶0022; global motion optimization are employed to improve accuracy of three-dimensional reconstructions based upon camera path. ¶0077]
	- determining whether there is a relative motion between the scanner and the object during a time period after the focus plane images for one of the sub-scans is acquired and before the focus plane images for a subsequent one of the sub-scans is acquired [¶0006; acquiring a plurality of frames of image data of a surface of an object, captured from a camera position along a camera path... selecting a subset of the frames of image data to provide a plurality of key frames, each one related to at least one other key frame by a portion of the camera path including a rotation and a translation determined based upon one or more common points in the three-dimensional reconstruction... A camera motion may be estimated between two adjacent key frames based on the rotation and the translation. ¶0056; candidate stitches may be identified. In general, a stitch is a relationship between two separate three-dimensional measurements from two different camera poses. Once a stitch is established, a rotation and a translation may be determined for the path of a camera between the two poses.¶0061; a set of related measurements in a path may be captured from three poses, A, B, and C, each related to one another and to a world coordinate system having an origin, O, by motion parameters of rotation and a translation. claim 2; estimating a camera motion between two adjacent key frames wherein the estimating is based on the rotation and the translation. ¶0047; object 410 for imaging, along with a path 415 that a camera may follow while obtaining a three-dimensional scan of a surface of the object 410. ¶0042; object 220 or objects, including optical data used to help detect two-dimensional or three-dimensional characteristics of the object 220, using optical data to detect motion, using optical data for velocimetry or object tracking. ¶0041]
	- when a relative motion is determined, applying a motion compensation algorithm to the sub-scans based on the determined motion [¶0045; Global motion optimization, also referred to herein as global path optimization or global camera path optimization, may be performed by a global motion optimization module 357 in order to reduce errors in the resulting three-dimensional model 358... accumulation of errors along the length of the camera path may be minimized by supplemental frame-to-frame motion estimation with some or all of the global path information. Based on global information such as individual frames of data in the image store 322, the high-speed three-dimensional model 340, and intermediate results in the high-accuracy processing pipeline 350, the high-accuracy model 370 may be processed to reduce errors in the camera path and resulting artifacts in the reconstructed model... resulting images may be warped or deformed by a warping module 362. Warped images may be used to ease alignment and stitching between images, such as by reducing the initial error in a motion estimate. The warped images may be provided to the two-dimensional image registration module 352. The feedback of the high-accuracy three-dimensional model 370 into the pipeline. ¶0058-¶0060;  calculate a global path for the camera used to obtain a three-dimensional model... minimize a calculated error based upon an error function for the camera path and/or reconstructed three-dimensional model. ¶0011; weighting matrix may be selected to locally decouple the error function around a centroid of common surface data for two or more three-dimensional reconstructions. ¶0011]; and 
	- generating a combined 3D surface from the series of sub-scans  [¶0044-¶0045; individual image sets may be combined by a three-dimensional stitching module 336. Finally, the stitched measurements may be combined into an integrated three-dimensional model by a three-dimensional model creation module 338. The resulting model may be stored as a high-speed three-dimensional model 340. ¶0037, ¶0074-¶0075].
Specifically, Knighton discloses a 3D scanning system for generating a three-dimensional reconstruction of the surface of an object, such as a tooth. As noted above, a handheld scanner can be positioned at various angular positions around the object. At each angular position, images are captured at various focal planes wherein areas of maximum intensity are determined from each of the focal plane images. The image data captured at each angular position forms a depth map, a composite image and/or a three-dimensional model of the object wherein multiple images/models can be combined to generate a combined three-dimensional image/model of the object. Knighton does suggest compensating for motion in ¶0026 and in ¶0047. Additionally Knighton does disclose constant monitoring of the position of the device as noted above. However, as Knighton does not explicitly disclose using the positional information to perform the motion compensation, Zhang has been relied upon.  
	Zhang discloses a 3D scanning system for generating a three-dimensional reconstruction of the surface of an object wherein the scanning system can be used for dental applications, similar to Knighton. As disclosed by Zhang, key frames are selected wherein key frames are captured image frames at different locations/times along the scanning path. Motion parameters are estimated wherein the motion parameters represent any determined motion between the keyframes. Thus the motion parameters reflect "whether there is a relative motion between the scanner and the object during a time period after the focus plane images for one of the sub-scans is acquired and before the focus plane images for a subsequent one of the sub-scans is acquired", as the system is determining how the camera was rotated/translated from one capturing position of an object to a second capturing position of the object. As noted in ¶0023 and ¶0031 of Zhang, the system applies to any image based scanner wherein an image set or any number of image sets can be used to generate the three-dimensional model. As noted in ¶0041-¶0043 of Zhang, the optical system maybe one with confocal/refocusing elements and thus the image sets can include various focus plane images (like those of Kingston). Zhang discloses the system can be used for any scanner which captures sets of images of an object from various positions and thus one of ordinary skill in the art would readily appreciate that the optimization process of Zhang can be readily applied to the images captured by the scanner of Knighton. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Knighton with the motion optimization as disclosed by Zhang in order to provide improved accuracy of three-dimensional reconstructions based upon camera path [Zhang ¶0003-¶0006, ¶0022-¶0023, ¶0044-¶0048, ¶0077]. As disclosed by Zhang, dental scanners (like Knighton) are often data-intensive and by determining relative motion of the scanner and performing the disclosed optimization process based thereon, full three-dimensional detail of the object is preserved within the three-dimensional model while keeping computational complexity low. 

In regard to claim 2, Knighton in view of Zhang discloses the method according to claim 1. Knighton further discloses, wherein the 3D scanning [¶0024; scanning device may be used to generate three dimensional representation of any type of object] comprises: 
	- generating a probe light [Fig.1, Fig.2A, ¶0034; light sources 201, 203 embedded within or attached to the end of the housing aligned roughly in parallel with the direction of the ISA. claim 55; a handheld probe for noncontact three dimensional digitizing, to provide feedback during capture local to the probe to guide a user in positioning the probe to capture the target surface], 
	- transmitting the probe light towards the object thereby illuminating at least a part of the object [¶0043; Lights may function to illuminate an object to be imaged. claim 35; illuminating a target with at least one emitter. ¶0034-¶0035], 
	- transmitting light returned from the object to a camera comprising an array of sensor elements [¶0061; illumination travels from an emitter to the target and back to a detector. ¶0024;  Lens 101 may focus light on one or more image sensing arrays (ISA). claim 35; capturing a first intensity of reflected light from the target with at least one detector, the path of the reflected light from the emitter to the detector constituting an optical path length], 
	- imaging on the camera at least part of the transmitted light returned from the object to the camera by means of an optical system [¶0024; Lens 101 may include multiple lenses or focal points to focus light on an imaging device or set of imaging devices. Lens 101 may be moveable to alter the focal point or focus of incoming light. In another embodiment, lens 101 may be replaced by or supplemented by a reflector, light guide or similar article, any of which may be referred to as an “optical element.”], where the optical system comprises focusing optics configured for defining a focus plane on the object when the 3D scanner is arranged in relation to the object [¶0024. ¶0027; small motors, servos, or piezo actuators may be used to move the relative position of the lens, the ISA and other optical elements. For example, this may be accomplished by moving the ISA, the lens, or both. This variance of relative positioning causes a change in the focus of the ISA and constitutes one example of changing the focal settings of the capture device... focus at different depths within the ISA permits two or more images having different depths of focus to be captured concurrently. Such an ISA may be thought of as having multiple image planes].

In regard to claim 8, Knighton in view of Zhang discloses the method according to claim 1. Knighton further discloses,
	wherein the motion determination [¶0044; devices may include a gyroscope, global position device, altimeter or similar device that detects the orientation and position of the device in three dimensional space] and 3D surface generation [¶0044; generate the three dimensional representation of a target] comprise: 
	- generating a first 3D surface from a first of the series of sub-scans [¶0047; capturing a set of images of the object to be mapped (block 401)... Plural images taken at different focal settings of a same portion of the target may be used to derive a full focus composite image and/or depth measurements for that portion of the target as described below. ¶0051-¶0053; By selecting the optimally focused pixels to assemble into a composite image, the composite image generated has substantially optimum focus... a depth map may be produced from the spatial data associated with the pixels of the composite image... the two dimensional composite image can be mapped onto the three dimensional representation as a texture map], 
	- generating at least a second 3D surface from at least a second of the series of sub-scans assuming no motion blur [¶0054; this process may be repeated to generate multiple three dimensional representation and texture maps. ¶0047, ¶0051-¶0053. ¶0057;  second composite image may be generated using the same set of imaging devices by the user moving the imaging devices or by an automated process of moving the imaging devices], 
	- estimating a scanner position relative to each of the generated surfaces [¶0044;  system may include position detection devices 321 or position sensing devices... position detection or tracking device may generate positions or movement output data that indicate the position or movement of the device that may be used by software executing on processor 301 or a remote computing device to generate the three dimensional representation of a target. ¶0078-¶0080; aligning imaging data to generate a three dimensional representation by tracking the position of the scanning device... known position, relative position or similar positional information], 
	- determining an overlap between the generated 3D surfaces by stitching, thereby expressing the at least two 3D surfaces and the relative scanner position in a common coordinate system [¶0073-¶0074;  Depth maps and texture maps with adjoining or overlapping surface areas may be combined in a three dimensional representation or a portion of a three dimensional representation. ¶0079-¶0080; depth map may be correlated to a three dimensional representation based on a known position, relative position or similar positional information (block 1003)... positional data may be correlated with the depth map based on position tracking devices in the scanner or in communication with the scanner or the computing device compiling the three dimensional model. ¶0052; The composite depth map may be meshed to create a three dimensional model of a surface of the target. This model may ultimately be combined with other three dimensional representations to form a larger representation of the target. ¶0054; newly generated representations and texture maps may be continuously pieced together with prior representations or maps to form a smaller set of representations and maps or a single three dimensional representation and texture map. Stated differently, the discrete patches modeled may be aligned to form more or all of a model of the target being scanned. ¶0058;  first and second composite images may be analyzed to correlate the images (block 509). The images may be correlated by detecting the same features in both images (block 511). Common features may be detected by detecting patterns present in both images], 
	- determining the relative scanner motion during the acquisition of the first and second sub- scans from the obtained relative scanner positions in the common coordinate system [¶0083; movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. ¶0044; position detection or tracking device may generate positions or movement output data that indicate the position or movement. ¶0081;  tracking information may be used to update the position of the scanning device (block 1007). The position may be used by the various embodiments of three dimensional representation and texture map generation. This position tracking process may be a continually repeating program or procedure to maintain current position information at all times. claim 46; monitoring the motion of the capture device relative to the target between the first and second image captures; and aligning the first and second image based on the motion monitoring information].

In regard to claim 9, Knighton in view of Zhang in discloses the method according to claim 8. Knighton in view of Zhang further discloses, 
	wherein the motion determination and 3D surface generation comprises performing, in an iterative fashion [Knighton ¶0054; process may be repeated to generate multiple three dimensional representation and texture maps. These representations and texture maps may overlap one another. Knighton ¶0057;  process of generating a composite image is repeated with the ISA or ISAs capturing an image of the target at a different angle, position or point of view from the first composite image (block 507)], the following steps one or more times: 
	- determining the relative motion between the scanner and the object from the obtained relative scanner positions in a common coordinate system during the acquisition of each of the sub- scans corresponding to the generated 3D surfaces [Knighton ¶0081; position tracking process may be a continually repeating program or procedure to maintain current position information at all times. Knighton ¶0084 The distance x that the scanning device has been moved and the position of the scanning device in three dimensional space may be determined by analyzing the movement of common features between motion capture images 1103 and 1105. The movement of feature 1101 between image 1103 and 1105 may be measured and used to calculate the distance x moved by scanning device as well as any other movement of the scanning device in three dimensional space. In addition, the change of positions between images of features may be combined with image capture frequency rate to determine the speed and acceleration of the scanning device. This information may be utilized to maintain current position information for the scanning device for use in generating depth maps and similar three dimensional representations of a target. Zhang ¶0053-¶0054, ¶0061-¶0066], 
	- performing a motion compensation of each of the 3D surfaces based on the determined relative motion [Knighton ¶0026; compensating for movement of the scanning device during the capture of an image. Knighton ¶0084; information may be utilized to maintain current position information for the scanning device for use in generating depth maps and similar three dimensional representations of a target. Zhang ¶0037; newly acquired two-dimensional image set may be derived and fitted or “stitched” to existing three-dimensional data. Zhang ¶0045; Global motion optimization, also referred to herein as global path optimization or global camera path optimization, may be performed by a global motion optimization module 357 in order to reduce errors in the resulting three-dimensional model 358...  calculation of camera path may be optimized—that is, the accumulation of errors along the length of the camera path may be minimized by supplemental frame-to-frame motion estimation with some or all of the global path information. Based on global information such as individual frames of data in the image store 322, the high-speed three-dimensional model 340, and intermediate results in the high-accuracy processing pipeline 350, the high-accuracy model 370 may be processed to reduce errors in the camera path and resulting artifacts in the reconstructed model], 
	- re-determining the overlap between the generated 3D surfaces by stitching, thereby expressing all 3D surfaces and relative scanner positions in the common coordinate system  [Knighton ¶0073-¶0075; Depth maps and texture maps with adjoining or overlapping surface areas may be combined in a three dimensional representation or a portion of a three dimensional representation...  small area image may be matched to a region of the wide area image (block 807). The small area image may be matched to a portion of the wide area image by feature or pattern matching or similar methods. The related depth map and texture map derived from the small area image may thereby be related to other small area image depth maps and texture maps (block 809). Knighton ¶0079-¶0080; depth map may be correlated to a three dimensional representation based on a known position, relative position or similar positional information (block 1003)... positional data may be correlated with the depth map based on position tracking devices in the scanner or in communication with the scanner or the computing device compiling the three dimensional model. Knighton ¶0052, ¶0058, ¶0054. Zhang ¶0053-¶0054, ¶0061-¶0066], 
	- re-determining the relative motion during the acquisition of the first sub-scan from the re- obtained relative scanner positions in the common coordinate system [Knighton ¶0081;  position tracking process may be a continually repeating program or procedure to maintain current position information at all times. Zhang ¶0061;  a set of related measurements in a path may be captured from three poses, A, B, and C, each related to one another and to a world coordinate system having an origin, O, by motion parameters of rotation and a translation. Zhang ¶0053-¶0054, ¶0061-¶0066],
	- re-performing a motion compensation based on the re-determined motion [Knighton ¶0084; movement information may be utilized to maintain current position information for the scanning device for use in generating depth maps and similar three dimensional representations of a target. Knighton Fig.10; updating position by correlating new data based on current position. Zhang ¶0037, ¶0053-¶0054, ¶0061-¶0066]; and 
	- re-generating a 3D surface from the sub-scans [Knighton ¶0052; The composite depth map may be meshed to create a three dimensional model of a surface of the target. This model may ultimately be combined with other three dimensional representations to form a larger representation of the target. Knighton ¶0054; process may be repeated to generate multiple three dimensional representation and texture maps. These representations and texture maps may overlap one another. They may be stored as separate files, objects or similar data structures. In one embodiment, newly generated representations and texture maps may be continuously pieced together with prior representations or maps to form a smaller set of representations and maps or a single three dimensional representation and texture map].
	As cited above, Knighton discloses an iterative process for creating 3D surfaces wherein motion of the scanner relative to an object is continuously re-determined, used for updating/correction scanner motion information and generating three-dimensional models of a surface. In addition, as cited above a larger three-dimensional model/surface may be created using this process. In combination with Zhang which discloses performing a motion optimization process wherein a newly acquired image set may be derived and fitted or “stitched” to existing three-dimensional data using said motion optimization process, one of ordinary skill would readily recognize that motion compensation is "re-performed" as each two-dimensional image set ("sub-scan") is generated. See claim 1 for motivation to combine. 

In regard to claim 10, Knighton in view of Zhang discloses the method according to claim 1. Knighton further discloses, 
	wherein the scanner is hand held [¶0024; hand held portable scanning device].

In regard to claim 11, Knighton in view of Zhang discloses the method according to claim 1. Knighton further discloses 
	wherein the motion is determined along any one or more of two - six spatial coordinates [¶0044; Position tracking or detection sensor 321 may be a single device or combination of devices. The devices may include a gyroscope, global position device, altimeter or similar device that detects the orientation and position of the device in three dimensional space. In one embodiment, a set of gyroscopes and accelerometers may be used for each of an x, y and z axis]. 

In regard to claim 20, Knighton in view of Zhang discloses a computer program product comprising a non-transitory computer-readable medium having stored there on program code means for causing a data processing system [Knighton ¶0089; process may be implemented as a program to be executed by a computer. Knighton ¶0038-¶0040. Zhang ¶0007, ¶0079] to perform the method of claim 1 [see the rejection of claim 1], when said program code means are executed on the data processing system [Knighton ¶0088. Knighton ¶0038-¶0040. Zhang ¶0007, ¶0079].
	See claim 1 for motivation to combine. As noted above both Knighton and Zhang disclose the system can be implemented by instructions loaded in memory that are executed by a processor. 

Claims 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knighton (US 2005/0237581) in view of Zhang (US 2011/0007138) in view of Rohaly et al. (US 2011/0050848) (hereinafter Rohaly).

In regard to claim 21, Knighton in view of Zhang discloses the method according to claim 1. Although Knighton discloses that the tracking can be performed in three dimensions/ x,y,z coordinates, in order to explicitly disclose tracking in rotational coordinates, Rohaly discloses, 
	wherein the motion is determined along any one or more of two to six rotational coordinates [¶0118; position data for the scanner/camera, such as x, y, and z position (in any coordinate system referenced to the subject) and rotational orientation, may be obtained from data acquired during the scan. ¶0098; perspective and point of view are used interchangeably to refer to data describing a position and orientation from which a subject is being viewed. In three dimension space, this typically includes x, y, and z coordinates as well as rotational orientation on three axes].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Knighton in view of Zhang with the rotational coordinates as disclosed by Rohaly in order to provide improved tracking which allows for accurate user selectable viewpoints during display of the three-dimensional model [Rohaly ¶0091-¶0092, ¶0098, ¶0103-¶0105, ¶0118-¶0122]. As disclosed by Rohaly, knowing rotational orientation data in multiple dimensions in addition to positional (“spatial”) orientation data allows for precise reconstruction of the three-dimensional model wherein by knowing the rotational coordinates, the system can generate user selected viewpoints of desired regions. 

In regard to claim 22, Knighton in view of Zhang discloses the method according to claim 11. Although Knighton discloses that the tracking can be performed in three dimensions/ x,y,z coordinates, in order to explicitly disclose tracking in rotational coordinates, Rohaly discloses, 
	wherein the motion is determined along any one or more of two to six rotational coordinates [¶0118; position data for the scanner/camera, such as x, y, and z position (in any coordinate system referenced to the subject) and rotational orientation, may be obtained from data acquired during the scan. ¶0098; perspective and point of view are used interchangeably to refer to data describing a position and orientation from which a subject is being viewed. In three dimension space, this typically includes x, y, and z coordinates as well as rotational orientation on three axes].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Knighton in view of Zhang with the rotational coordinates as disclosed by Rohaly in order to provide improved tracking which allows for accurate user selectable viewpoints during display of the three-dimensional model [Rohaly ¶0091-¶0092, ¶0098, ¶0103-¶0105, ¶0118-¶0122]. As disclosed by Rohaly, knowing rotational orientation data in multiple dimensions in addition to positional (“spatial”) orientation data allows for precise reconstruction of the three-dimensional model wherein by knowing the rotational coordinates, the system can generate user selected viewpoints of desired regions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rafii et al. (US 2006/0241371) – Discloses performing both global and local motion compensation to reduce blur in captured image data [Abstract, ¶0023-¶0033]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        November 15, 2022